Matter of Attorneys In Violation of Judiciary Law § 468-a (2020 NY Slip Op 05673)





Matter of Attorneys In Violation of Judiciary Law § 468-a


2020 NY Slip Op 05673


Decided on October 9, 2020


Appellate Division, Fourth Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed Oct. 9, 2020.)


&em;

[*1]MATTER OF ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a AND 22 NYCRR 118.1, RESPONDENTS. ATTORNEY GRIEVANCE COMMITTEES FOR THE FOURTH JUDICIAL DEPARTMENT, PETITIONER.

OPINION AND ORDER
Order of suspension entered.Per Curiam
Opinion: In December 2019, the Grievance Committees applied to this Court for an order directing the respondents named on the attached list to show cause why they should not be suspended from the practice of law on the grounds that they violated Judiciary Law § 468-a and 22 NYCRR 118.1 by failing to comply with attorney registration requirements, and that they failed to respond to numerous written inquiries from the Office of Court Administration and the Grievance Committees concerning their delinquency. By order entered December 27, 2019, this Court directed respondents to show cause in writing on or before March 27, 2020, why they should not be suspended for failing to comply with attorney registration requirements. This Court subsequently extended that deadline to August 1, 2020. Respondents either failed to respond in any fashion to the show cause order or otherwise failed to show cause why they should not be suspended.
The failure to comply with attorney registration requirements violates Judiciary Law § 468-a and 22 NYCRR 118.1 and constitutes conduct prejudicial to the administration of justice warranting the imposition of discipline (see Matter of Attorneys in Violation of Judiciary Law § 468-a, 54 AD3d 9, 10 [4th Dept 2008]). Accordingly, we conclude that the respondents named on the attached list should be suspended, effective immediately and until further order of this Court.Name	Registration IDYear
Admitted
ARCANGEL, JUSTIN EDWARD	29449991999
AUNGIER, MARSHALL C.	21146431987
BAILEY, CATHERINE ZAMARONI47572902009
BAIRD, JONATHAN PRICE	51487542013
BORN, SARAH M.	46974392009
BOSSONE, ANTHONY G.13939331978
BURKHARD, MARGARET DAYTON29775361999
BUTLER, GREGORY JON29665701999
CHADWICK, DAVID PHILLIP	30546732000
HENLINE, MARGARET MARY	24550531992
HULLEY,PATRICIA ANNE	20972691987
KAPLAN, THOMAS GERARD	24392061975
KELLY, DAVID P.41753452004Name	Registration IDYear
Admitted
LEE, JACOB L	43914542006
LEIBOWITZ, ROBERT JAY	16800161980
MACLEAN, DAVID CAMERON, JR.24980611992
MAHONEY, MARGARET MARY	23020651975
MCCARTY, ALLAN PATRICK	13938421977
MULLIN, WILLIAM PATRICK	17843701975
NAUGHTON, THOMAS CHRISTOPHER28734041998
NETZLOFF, ERIC RICHARD	48810172011
PELLA, SUSAN A.29791931999
PETTI, JOSEPH	49818332012
QUINLAN, PATRICK P.26624191995
REED, DAVID JAMES41244342003
ROLL, JAMES MICHAEL28087491997
RUSSELL, DAVID EDWARD	29745411999
SAUNDERS, DWIGHT L.17114721981
SAYASITH, RATANAKORN LUCKY48510772010
SHORR, JOSHUA DAVID29339761999
SORENSEN, STEPHEN JAMES	14980391978
VIOLA, DAMORE ASHON41912842003
WALSH, MAUREEN KITSON	19777351985
WARREN, CYNTHIA LEE41024062003
YOHANNES, NATHANIEL TESFAMICHAEL	51436232013